     Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 1 of 40 PageID #:1




              IN THE UNITED STATES DISTRICT COURT FOR THE
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

KEHINDA MITCHELL,                           )
     Plaintiff,                             )
                                            )
v.                                          )     Case No.
                                            )
CITY OF CHICAGO, Chicago Police             )
Detectives MICHAEL MCDERMOTT,               )
ANDY JONES, K. GLYNN, and JACK              )
WILKINS, Youth Officer NAPOLEON             )
STEVENSON, and Officer K. GROSS,            )
Cook County Assistant State’s               )     JURY TRIAL DEMANDED
Attorney SHARON JEFFERSON, COOK             )
COUNTY, ILLINOIS, and Unknown               )
Current or Former Employees of              )
the City Of Chicago,

       Defendants.




                                   COMPLAINT

      NOW COMES Plaintiff, KEHINDA MITCHELL, by and through his

attorneys, LOEVY & LOEVY, and complaining of Defendants Chicago

Police Detectives MICHAEL MCDERMOTT and JACK WILKINS and Youth

Officer NAPOLEON STEVENSON, Cook County Assistant State’s

Attorney SHARON JEFFERSON, THE CITY OF CHICAGO; THE CITY OF

CHICAGO (hereinafter “City”), COOK COUNTY, ILLINOIS (hereinafter

“COOK COUNTY”), and Unknown Current or Employees of the City Of

Chicago, alleges as follows:
    Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 2 of 40 PageID #:2



                                Introduction

     1.    Plaintiff, Kehinda Mitchell, was convicted of a murder

and aggravated battery that he did not commit. Arrested at 15

years old, Plaintiff was sentenced to thirty years in prison.

     2.    The crimes for which Plaintiff was wrongfully

convicted happened in 1992, when two shooters opened fire on the

corner of a street on the south side of Chicago in an apparent

gang-related altercation. There was no physical evidence linking

Plaintiff to the crimes and no eyewitnesses that placed him at

the scene. The only eyewitness to the shooting—an older man who

worked at the nearby corner store and whose brother-in-law was

hit by a stray bullet—informed the investigating officers at the

time that he could identify the shooters and provided

descriptions of each of them. He has stated emphatically that

Plaintiff was not one of the shooters.

     3.    Plaintiff’s conviction rested almost exclusively on a

fabricated oral confession manufactured by Defendants.

     4.    At the time of his arrest, Plaintiff was a 15-year-old

kid. He was a student and spent much of his time playing video

games with friends. He was not in a gang. He had never been

convicted of any crime. He had no involvement in the dispute

that led to this killing.

     5.    Despite all of that, at Area 2 Police Headquarters,

Defendants isolated him from his mother and attorney, physically

                                       2
    Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 3 of 40 PageID #:3



and verbally threatened him in an attempt to get him to confess.

When he refused, Defendants fabricated that Plaintiff

voluntarily confessed to murder. Plaintiff denies that he ever

confessed and protested his innocence from day one.

     6.    As Plaintiff learned over time, he was not the first—

nor the last person—that would be the victim of Defendants’

coercion and fabrication. To the contrary, a 2006 Special

Prosecutors Report found a longstanding pattern of abuse at Area

2, where Defendants McDermott and Wilkins were assigned. In

fact, the Special Prosecutor concluded that Defendant

McDermott's conduct at Area 2 was criminal and that he should

have been prosecuted for his mistreatment of criminal suspects.

     7.    In 2010, Defendant McDermott confessed during federal

testimony (for which he was given immunity) that he had lied

about his police misconduct in other cases both to internal

investigators and at motions to suppress and that he had

witnessed the use of coercive interrogation tactics at Area 2,

like pointing a gun at a suspect and threatening them, which

Plaintiff alleges happened in his case.

     8.    Never giving up on proving his innocence, Plaintiff

obtained counsel and worked tirelessly to show that he had

absolutely nothing to do with this crime. Several witnesses

recanted their testimony or statements that implicated



                                       3
    Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 4 of 40 PageID #:4



Plaintiff. Several community leaders came forward to support

Plaintiff.

     9.     Based on Plaintiff’s tireless pursuit of justice and

Defendant McDermott’s explosive testimony, on November 6, 2017,

the State took the extraordinary step of agreeing to vacate

Plaintiff’s conviction. After over twenty years, and over a

decade of post-conviction litigation, Plaintiff was finally

cleared of the murder and aggravated battery charges. This

lawsuit seeks redress for his injuries.

                                Jurisdiction

     10.    This action is brought pursuant to 42 U.S.C. § 1983 to

redress the deprivation under color of law of Plaintiff’s rights

as secured by the United States Constitution.

     11.    This Court has jurisdiction for Plaintiff’s

constitutional claims pursuant to 28 U.S.C. § 1331 and

supplemental jurisdiction his state law claims pursuant to 28

U.S.C. §1367. Venue is proper under 28 U.S.C. § 1391(v). The

events giving rise to this complaint occurred in this judicial

district.

                                 The Parties

     12.    Kehinda Mitchell is a 42-year-old father of three.

During his wrongful incarceration, Mr. Mitchell earned his GED

and worked inmate jobs as a barber and custodian.



                                       4
    Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 5 of 40 PageID #:5



     13.   At all times relevant hereto, Defendants Detective

Michael McDermott, Detective Jack Wilkins, Detective Andy Jones,

Detective K. Glynn, Officer K. Gross, and Youth Officer Napoleon

Stevenson, and other unidentified employees of the Chicago

Police Department (“Defendant Officers”) were police officers or

otherwise employed by the Chicago Police Department. All are

sued in their individual capacities, and acted under color of

law and within the scope of their employment during the

investigation of the murder at issue.

     14.   At all times relevant, Defendant Sharon Jefferson was

an Assistant State’s Attorney in the Felony Review unit of the

Cook County State’s Attorney’s Office (hereinafter CCSAO), and

employed by the Cook County State’s Attorney’s Office.                She is

sued in her individual capacity, and acted under color of law

and within the scope of her employment during the investigation

of the murder at issue.

     15.   Defendant City of Chicago is an Illinois municipal

corporation. The City of Chicago is or was the employer of each

of the Defendant Officers.

     16.   Defendant Cook County is a governmental entity within

the State of Illinois, which consists in part of its Cook County

State’s Attorney’s Office, and was at all relevant times the

employer of Defendant Sharon Jefferson. Defendant Cook County is

a necessary party to this lawsuit.

                                       5
       Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 6 of 40 PageID #:6



                                     The Crime

        17.   On or about July 21, 1992, Howard Shell and another

man robbed Debra Bates at gunpoint in her home.

        18.   The next day, on the afternoon of July 22, 1992, two

people shot into a crowd at the intersection of 79th and Ellis.

Shell was killed and two other individuals were injured.

        19.   Police responded to the scene and did an initial

canvas. In speaking to various witnesses in the neighborhood,

police learned that there were at least two offenders, both of

whom were male and black around the ages of 18 to 24.

        20.   Police also learned that there was an eyewitness, an

older man named Joseph Tribett. Tribett’s brother-in-law had

been hit by a stray bullet. Tribett worked at the corner store

near where the shooting occurred.

        21.   Tribett said he got a good look at the shooters. He

told them that he could remember the faces and positively

identify the shooters. He gave the police his address but

nonetheless was never contacted by the Defendants.

                        Plaintiff’s Absolute Innocence

        22.   At the time of the murder, Plaintiff was only 15 years

old.

        23.   Plaintiff was not present at the scene of the crime

and knew absolutely nothing about it. To the contrary, at the



                                          6
    Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 7 of 40 PageID #:7



time, Mitchell was on his way to trade a video game with his

friend when he heard that a shooting occurred and ran home.

     The Investigation and Defendants’ Coercion of Witnesses

     24.   Defendants initially focused their investigation on

Jermaine Bates, who was a member of the Vice Lords and Debra

Bates’ son. They believed the shooting may have been retaliation

by the Vice Lords for the robbery the day before of Bates’s

mother.

     25.   About a week after the shooting, Defendants questioned

Bates at Area 2 police headquarters about the shooting.

Defendant McDermott hit Bates hard and threatened to charge him

with murder. Bates made up a story naming Tyce Dove and Mitchell

as the shooters and Lanell Townsend as driving the getaway car.

Defendants never disclosed to the prosecutor the fact that they

coerced and fabricated a statement for Bates to sign.

     26.   Rather than conduct a proper investigation, the

Defendants short-circuited the process, taking the fabricated

leads from Bates, and never looked back.

     27.   On August 1, 1992, the police arrested Dove and

Townsend. Dove was brought into Area 2 at 10:00 a.m. on August

1. He was held at the station overnight, until he agreed to give

a confession at around 5:30 a.m. According to Dove, then only 19

years-old, Defendants McDermott and Wilkins choked and grabbed

him, threatened him, and refused him food and drink until he

                                       7
    Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 8 of 40 PageID #:8



agreed to sign a confession that they had fabricated and fed to

him. That confession implicated Mitchell, Dove and Townsend in

the murder.

     28.   The police also arrested Townsend. Townsend initially

told Defendant McDermott that he did not have anything to do

with the shooting. McDermott, however, told Townsend that he

needed more than Bates’ statement to charge Dove and Mitchell

with the murder and fed Townsend with details of the crime that

he wanted Townsend to adopt as his own.

     29.   When Townsend refused to sign these fabrications,

McDermott became angry: He smacked Townsend on the face, choked

him and banged his head against the wall. McDermott turned to

his partner and called Townsend a "young, dumb nigger.”

     30.   Because Townsend refused to adopt McDermott's

fabricated confession, Defendant McDermott simply made up an

oral confession implicating Townsend in the crime and attributed

it to Townsend in the police reports. Defendants suppressed the

fact that they coerced Townsend, and withheld the fact that they

fabricated his statement as well.

                             The Interrogation

     31.   After learning that he too was wanted by the police,

Plaintiff and his mother, Audrey Mitchell, voluntarily went to

Area 2 in the very early morning of August 2, 1992. At the time,



                                       8
    Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 9 of 40 PageID #:9



Mitchell was only fifteen years old: he was about 5 feet 6

inches and 160 pounds.

     32.   Plaintiff was unsophisticated about the criminal

justice process. Once Plaintiff and his mother arrived at Area

2, the two were taken to an interrogation room.

     33.   Plaintiff’s mom told him that she was going to try to

contact a lawyer; she instructed her son not to say anything

while she was gone; and then left the interrogation room.

     34.   Alone with the detectives, Plaintiff was continually

probed about the crime. The detectives were making comments such

as "you might as well go and tell, you will get probation," or

words to that effect. Plaintiff told McDermott and Wilkins that

he did not know anything about the case.

     35.   When Ms. Mitchell returned to the interrogation room,

Ms. Mitchell told the detectives that she did not want them

speaking to her son because there was a lawyer on the way. She

left again to return a page.

     36.   Against Ms. Mitchell’s clear instructions, the

detectives continued to interrogate Plaintiff. They started

threatened him, telling him "he ain't going nowhere" and that he

was going to tell them what happened whether he liked it or not,

or words to that effect. They also told him they would “charge

him with Murder 2,” or words to that effect. McDermott and

Wilkins made threatening gestures included but not limited to

                                       9
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 10 of 40 PageID #:10



popping their knuckles, making fists at him and then pulling out

their guns to intimidate him.

     37.   Meanwhile, after she spoke to a lawyer, Ms. Mitchell

tried to return to the interrogation room. As she was walking up

the stairs to do so, Defendants told her that she was no longer

needed. When she protested, Defendants told her that she would

be arrested if she came back again.

     38.   Ms. Mitchell called then-attorney-now-Judge Fredreena

Lyle. Judge Lyle then called Area 2, and personally advised

Defendants that she was coming to the police station and

instructed them not to speak with her client, Plaintiff, any

further.

     39.   But the Defendants did not honor Judge Lyle's order.

To the contrary, they continued to threaten and intimidate

Plaintiff, yelling at him to confess.

     40.   Plaintiff continued to protest his innocence.

Frustrated by this, Defendants fabricated out of whole cloth

that Plaintiff spontaneously confessed to them. According to the

Defendants, 15 year-old Plaintiff (who had never had been to a

police station before) flagged down Defendant McDermott and told

him that he wanted to tell the whole truth but not in front of

his mother. Then Plaintiff confessed to committing the shooting.

This confession was wholly false and fabricated by Defendants

McDermott and Wilkins.

                                       10
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 11 of 40 PageID #:11



     41.   Though Mr. Mitchell could not have known this at the

time, this was longstanding practice for these two Area 2

detectives.

     42.   A short time later, Defendant Assistant State's

Attorney Sharon Jefferson entered the interrogation room,

accompanied by Defendant Wilkins. Defendant ASA Jefferson then

interrogated Mitchell.

     43.   Sometime after Plaintiff had been interrogated

multiple times by the Defendants, they brought in Defendant

Youth Officer Napoleon Stevenson. Defendant Stevenson never

actually spoke to Plaintiff, and he did nothing to prevent his

false confession, or to protect Plaintiff’s interests and rights

during the interrogations.

     44.   To the contrary, Defendants Jefferson and Stevenson

then also fabricated that Plaintiff confessed to them. This was

a lie; Plaintiff never confessed to anyone.

     45.   During this time, Plaintiff had no contact with either

his mother or his attorney. Worse yet, even after he spoke to

his attorney, Judge Lyle, and Judge Lyle instructed the

Defendants to cease all questioning of her client, the

Defendants continued to try to interrogate Mr. Mitchell.

     46.   In the early morning hours of August 2, Plaintiff was

charged for murder and aggravated battery.

                  First Trial Results in a Hung Jury

                                       11
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 12 of 40 PageID #:12




     47.   At Plaintiff’s first trial, he was jointly tried with

Townsend: Plaintiff by a jury, Townsend by a bench trial.

     48.   At trial, the shooting victims testified for the

State: none of them testified that Plaintiff had anything to do

with the shooting. Instead, the State’s case rested almost

entirely on the alleged oral confession fabricated by

Defendants.

     49.   After closing arguments, the Judge sustained a

directed verdict in favor of Townsend. Inexplicably, even though

McDermott alleged that Townsend orally confessed to him, the

prosecutor never sought to introduce that extremely inculpatory

evidence at trial. Without the alleged oral confession, there

was absolutely no evidence implicating Townsend in the shooting.

     50.   For Plaintiff, however, the jury simply could not

reach a verdict. With the jury hopelessly deadlocked, the court

declared a mistrial. When the jury was polled, they were 10-2 in

favor of acquittal.

 Defendant Officers Coerce a Witness into Implicating Plaintiff

     51.   The State elected to retry Plaintiff, this time in a

double trial along with codefendant Dove.

     52.   On the eve of the Plaintiff’s second trial, there was

little, if anything, to connect Plaintiff to the shooting.




                                       12
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 13 of 40 PageID #:13



Fearing their case had fallen apart, Defendants went out and

found their eleventh hour witness: Gene Keller. Keller told the

Defendants that he knew nothing about the murder, and certainly

nothing about Plaintiff’s involvement in it.

     53.   Undeterred, however, the Defendants coerced Keller

into falsely implicating Plaintiff in the crime, including by

threatening to charge him with murder. According to the

statement fabricated by Defendants, Keller alleged that

Plaintiff was a member of the Vice Lords, giving him a motive to

commit the crime.

     54.   Defendants suppressed or destroyed any evidence that

they had coerced Keller into implicating Plaintiff.

     55.   Apart from the new evidence from Keller, the other

evidence presented at Plaintiff's second trial largely

parroted that at his first.

                    Plaintiff’s Wrongful Conviction

     56.   On September 14, 1995, based on the Defendants’

fabricated evidence and the unlawfully coerced testimony of

witnesses, including but not limited to that of Gene Keller,

Plaintiff was wrongfully convicted of murder and two counts of

aggravated battery.

     57.   Without the Defendants’ misconduct, Plaintiff never

would have been arrested, let alone convicted.



                                       13
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 14 of 40 PageID #:14



     58.   During his sentencing, Plaintiff maintained his

innocence. As he wrote to the Judge:

     “From the very first day I entered your courtroom my plea
     to you was not guilty—-my plea stands the same.
                                   …
     I know that I’m absolutely, positively, certain that I had
     no complicity.
                                   …
     I am not in any way violent or rebellious to the law. I
     have never committed any crime at all in my entire life. I
     have never been written-up for a single curfew violation.
     I’m rather one humble young man who desires to one day join
     a fraternity in college and basically be somebody.”

     59.   Plaintiff was sentenced to 30 years in prison. His

conviction and sentence were affirmed on direct appeal.

  Numerous Witnesses Come Forward to Recant their Testimony and
                  Protest Plaintiff’s Innocence

     60.   After he was wrongfully convicted, Plaintiff never

gave up on his innocence. He was been involved in post-

conviction litigation for two decades, beginning in 1999 with a

pro se post-conviction petition and subsequent petitions and

appeals.

     61.   Numerous community leaders came forward to support

Plaintiff in his pursuit of justice, and witnesses, including

Bates, Dove, Townsend and Keller, recanted their statements

explaining that they were coerced and fabricated by the

Defendants.

Special Prosecutor’s Report Reveals Widespread Misconduct at
 Area 2 and Defendants McDermott’s and Wilkins’ Involvement



                                       14
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 15 of 40 PageID #:15



     62.   In addition, Plaintiff began amassing information that

he was not alone in being a victim of the Defendants’

misconduct.

     63.   Beginning in the late 1990s, United States District

Judge Ruben Castillo ordered the public release of the Goldston

and Sanders reports revealing widespread police torture at Area

2 headquarters.

     64.   As public pressure mounted, in April 2002, Chief

Criminal Judge Paul P. Biebel appointed two special prosecutors

to investigate claims of torture at Area 2. After a four-year

investigation, which cost $7 million, on July 9, 2006, Special

Prosecutors Edward J. Egan and Robert D. Boyle issued the

"Report of the Special State's Attorney" (hereinafter the

"Special Prosecutor's Report"), finding that torture occurred

under Jon Burge at Area 2.

     65.   More specifically, the Special Prosecutor determined

that sufficient evidence existed to prove that Defendant

McDermott tortured a criminal suspect at Area 2. In addition,

the Report also includes allegations of misconduct against

Defendant McDermott's partner, Defendant Wilkins.

     66.   In 2010, Defendant McDermott confessed during federal

testimony (for which he was given immunity) that he had lied

about his police misconduct in other cases both to internal

investigators and at motions to suppress; that he had witnessed

                                       15
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 16 of 40 PageID #:16



the use of coercive interrogation tactics, like pointing a gun

at a suspect and threatening them, which Plaintiff alleges was

used in his case; but McDermott reasoned that his use of

coercion and fabrication were appropriate because he did not

want a defendant getting away with murder.

     67.   At the time McDermott gave this testimony, he was

working for the CCSAO. The CCSAO conducted their own internal

investigation, which likewise concluded that McDermott had used

psychologically or physically coercive tactics to elicit false

statements from both suspects and witnesses alike and then

perjured himself by lying about his misconduct on the stand.

                             Plaintiff’s Exoneration

     67.   In 2017, Plaintiff was finally exonerated. After

Defendant McDermott’s explosive testimony confessing his pattern

of criminal misconduct, on November 6, 2017, the State took the

extraordinary step of agreeing to vacate Plaintiff’s conviction.

Defendants’ Pattern and Practice of Coercing False Statements in
              order to Secure Wrongful Convictions

     68.   The constitutional violations that caused Plaintiff’s

wrongful conviction were not isolated events.             To the contrary,

they were the result of the City of Chicago’s policies and

practices of pursuing wrongful convictions through reliance on

coerced statements and profoundly flawed investigations.




                                       16
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 17 of 40 PageID #:17



     69.   Defendants’ fabrication of Plaintiff’s oral confession

and coercion of false statements from each of the witnesses in

this case was undertaken pursuant to, and proximately caused by,

a policy and practice on the part of the Department.

     70.   There are numerous examples of abuses perpetrated by

the Defendants in addition to Plaintiff, Dove, Townsend and

Bates. Those include but are not limited to:

     a.   Alfonso   Pinex  alleged   that   in  June   1985,
     Detectives McDermott and Anthony Maslanka physically
     abused and psychologically coerced him, including
     telling Pinex that they were going to "tear his ass
     up." The detectives also refused to allow Pinex to
     speak with his attorney until he confessed to a murder
     that he did not commit. McDermott and Maslanka
     testified at Pinex's motion to suppress that they did
     not abuse or mistreat Pinex in any way.       The trial
     court did not believe the detectives, and suppressed
     Pinex's confession because of the detectives' gross
     misconduct; the prosecution, with nothing else on
     which to base the murder charge, ultimately dropped
     the case against Pinex. As part of its investigation
     into Area 2 police abuse, the Special Prosecutor
     confirmed the trial court's findings: McDermott and
     Maslanka willfully and falsely testified at Pinex's
     motion to suppress that Pinex was not mistreated.

     b.   In January 1993, fifteen year-old Joseph Carroll
     was taken to Area 2 by Detectives McDermott and
     Boylan. Carroll alleged that McDermott pushed his head
     into a radiator and threatened him in an effort to get
     him to confess to a crime that he did not commit. In
     addition, much like Plaintiff, Carroll, a minor,
     alleged that he was not allowed to contact his
     parents.    Indeed,   Carroll's    grandfather,  Henry
     Smallwood, with whom Carroll lived, testified that he
     went to the police station after he learned that
     "there were some kids taken to the 5th District"
     following a nearby shooting. Smallwood was told that
     his grandchild was upstairs speaking to detectives,
     but was told that he could not see him.

                                       17
Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 18 of 40 PageID #:18




  c.   Cersenia Blackburn alleged that in November 1991,
  Detectives McDermott, Baker and Boylan came to her
  home and asked if her 21 year-old son, Anthony Holman,
  was home. Blackburn told the detectives that they
  could not enter her house without a search warrant.
  Approximately 15 minutes later, the same detectives
  kicked in her front door. The officers pointed a gun
  to her head, struck her in the head, and kicked her in
  the legs and vagina. In addition, Blackburn alleged
  that the detectives verbally abused her, saying “black
  bitch, I'll kill you,” and “I’m going to fuck up this
  house." Blackburn reported her medical injuries that
  very day and the doctors noted abrasions on her body
  consistent with her reported injuries.

  d.   After barging into Blackburn's house, Detectives
  McDermott, Baker and Boylan located 21 year-old
  Anthony Holman who was upstairs. Holman alleged that
  the detectives struck him in the head with a
  flashlight, stepped on his hands and hit him about his
  body. Holman stated that when he arrived at the police
  station, he was slammed into wall, struck in the face
  with a briefcase and punched in the eye. In addition,
  McDermott, Baker and Boylan verbally harassed him,
  stating, "We got your little Black Ass, You Nigger."
  Holman was treated at Roseland Hospital for injuries
  to his head, right eye and back.

  e.   Franklin Burchette alleged that in May 1984,
  Detectives    McDermott,    DiGiacomo  and    Solecki,
  physically threatened him and psychologically coerced
  him into falsely confessing. The detectives threatened
  to use an electric prodder on Burchette and told
  Burchette that they would "get information out of
  [him] before the night's over." In addition, the
  detectives refused to permit Burchette to see his
  mother, despite her being at the police station and
  looking for him that evening. As a result, Burchette
  eventually falsely confessed.

  f.   Andrew Maxwell, Gregory Howard and Jerry Thompson
  were all incarcerated on armed robberies when they
  were writted out of jail in November 1986 and
  questioned about an unrelated murder. Howard, Maxwell
  and Thompson, each only then 19 years-old, alleged


                                    18
Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 19 of 40 PageID #:19



  that they were physically abused and psychologically
  coerced by McDermott and other detectives.

  g.   Specifically,    Maxwell    alleged   that  he   was
  interrogated by three officers. Although Maxwell could
  only   remember    Officer    Glynn's    name,  McDermott
  testified that he, Detective Glynn and Detective
  Paladino spoke with Maxwell. When Maxwell told the
  officers that he did not know anything about the
  murder, the officers handcuffed his arms to a pole,
  pulled his coat over his head and started hitting him
  about his body. As the detectives were leaving the
  interrogation room, they told Maxwell, "By the time we
  come back, you [sic] going to say something." The
  officers later told Maxwell that they could just keep
  him at the station for 72 hours without charging him
  with anything. Under the weight of this pressure,
  Maxwell confessed.

  h.   Maxwell's   co-defendants,   Jerry  Thompson  and
  Gregory Howard also alleged that they were abused by
  Area 2 detectives.    Thompson alleged that he was not
  allowed to make a phone call until after he had given
  a statement; Howard alleged he was not allowed to
  speak to an attorney until after he gave a statement.
  Howard was handed a statement and told to parrot it;
  similarly, Thompson was handed a fake confession and
  told to memorize and repeat it. Both state that they
  falsely confessed because of the physical and verbal
  abuse of the detectives at Area 2.

  i.   Daniel Vaughn alleged that in August 1987 he was
  arrested at his house by Detectives Yucaitis and
  McDermott for murder. While Vaughn was handcuffed in
  an interrogation room, Yucaitis played the "bad cop"
  and McDermott played the "good cop."          Yucaitis
  threatened to "beat" and "break every bone" in
  Vaughn's body if he did not confess; a third detective
  that was present punched Vaughn in the face. Vaughn
  consistently asked for counsel but was denied the same
  by Yucaitis and McDermott. Vaughn ultimately falsely
  confessed to a crime he did not commit.

  j.   Virgil Bass alleged that he was taken to the
  police station in May 1988 for questioning regarding a
  homicide. At the time, Bass had a very recent gunshot
  wound to his foot. Bass alleged that he was taken to

                                    19
Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 20 of 40 PageID #:20



  an interrogation room and handcuffed to a ring on the
  wall. Although he repeatedly told Detectives Wilkins
  and McGovern that he was in pain, they refused him
  medication. Indeed, according to Bass, Wilkins and
  McGovern told him that he was not allowed to leave the
  room until he told them "what they wanted to hear."
  Bass then gave a false statement implicating himself
  in the murder. The trial court granted Bass's motion
  to suppress and admonished the detectives for their
  treatment of him.

  k.   Additionally, on appeal, the court expressly
  found Wilkins' testimony at the motion to suppress to
  be unbelievable. The appellate court stated that it
  was "absurd to think that defendant, who had only
  hours before sustained a gunshot injury to his leg and
  was obviously in pain, would voluntarily remain at the
  police station for 12 hours in order to speak with
  police."

  l.   David Randle alleged that in January 1991, he was
  taken to the police station regarding the murder of
  Sophia Lorek. Randle had Dilantin with him that he
  took regularly to control his seizures. At the police
  station, he was interrogated by Detectives Wilkins,
  Boylan, McDermott and Basile. According to Randle, the
  detectives threatened him, telling him that he was
  going to talk regardless, and physically abused him,
  by stepping on and crushing his Dilantin and squeezing
  his testicles. Not able to withstand such abuse,
  Randle gave a statement. After he did so, he was taken
  to Roseland Hospital to receive treatment for his
  seizure disorder.

  m.   Christopher Askew alleged that in October 1990,
  at the age of 19, he was abused by Detectives
  McDermott and Boylan during his interrogation. Askew
  alleged that Detective McDermott became "hysterical"
  when Askew told McDermott he knew nothing about the
  murder and struck Askew. Askew further alleged that
  McDermott denied him an attorney, a phone call and
  food and water.

  q.   Shadeed Mumin alleged that he was taken to Area 2
  in October 1985 for questioning on a murder. At Area
  2, Mumin alleged that he was beaten about his body and
  suffocated with a typewriter cover by Lieutenant Jon

                                    20
Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 21 of 40 PageID #:21



  Burge   and   other   Area  2   Detectives,  including
  McDermott. The detectives coerced him, with comments
  such as "you'll talk before you leave here," and
  "you'd better fucking talk." Scared for his life,
  Mumin confessed. Mumin gave testimony before the
  police board regarding Burge's torture and Burge was
  later fired from the police force.     Mumin also gave
  sworn testimony about this abuse at Burge’s federal
  obstruction of justice and perjury trial.

  r.    Anthony Daniels alleged that in 1988 he was
  interrogated by Detectives McDermott, Boylan and
  Cummings regarding the murder of Ray McCoy. According
  to   Daniels,  McDermott,  Boylan  and  Cummings  all
  physically abused him, including hitting him in the
  chest and face. Daniels also alleged that he was
  psychologically coerced.

  s.   Anthony Daniels’ sister, Sheila Daniels, alleged
  that in November 1988, police officers arrived at her
  house and took her to the police station to question
  her about the McCoy murder. Ms. Daniels testified that
  she was not allowed to use the phone despite numerous
  requests to call her sister and her attorney; instead,
  the officers simply continued to question her. In
  addition, she was taken to see her brother, Anthony
  Daniels, and Tyrone Daniels, both of whom were
  severely beaten. Eventually, under the weight of the
  stress, Ms. Daniels gave a statement.

  t.   Tremmel Broadwater, then a minor, alleged that in
  April 1989, he was coerced into signing a false
  statement indicating that he was a witness -to a
  murder.   Broadwater alleged that the police composed
  the fabricated written statement for him to sign. He
  only agreed to sign the statement because of threats
  made by Detectives McDermott, Glynn and Costello to
  arrest Broadwater for the murder or for possession of
  a sawed off shotgun if he did not do so. To ensure his
  grand jury testimony on the matter, Broadwater was
  kept at the police station against his will from
  Friday   afternoon  until  Monday  morning,   when  he
  testified although he was, by all accounts, only a
  witness and not a suspect.

  u.   Tony Anderson alleged that in August 1991 he was
  physically   abused  and   threatened  by   Detectives

                                    21
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 22 of 40 PageID #:22



     McDermott, Maslanka, Gallagher and Paladino. For
     example, Anderson alleged that Detective McDermott
     placed a gun to his head and threatened that he would
     "blow [his] damn brains out" if he did not confess.
     Anderson also alleged that McDermott would not allow
     him to make a phone call to contact his family or an
     attorney. Under the weight of this abuse, Anderson
     ultimately falsely confessed.      Mr. Anderson was
     granted a hearing by the Illinois Torture and Relief
     Commission on his allegations of torture, concluding
     that Mr. Anderson’s claim “is credible and merits
     judicial review.”

     71.   The wrongful convictions of innocent persons involving

fabricated and coerced false statements include numerous cases

in which Department detectives used the very same tactics that

the Defendants employed against Plaintiff, his co-defendant and

the witnesses in this case.         These tactics include: (a) physical

abuse; (b) psychological intimidation and manipulation; (c)

fabrication of confessions; (e) concealment of exculpatory

information; (f) false promises of leniency in exchange for

“cooperation” in the form of a statement; and (g) use of other

unlawful tactics to secure the arrest, prosecution, and

conviction of persons without regard to their actual guilt.

     72.   Juveniles and young adults, in particular, including

Plaintiff, were the most vulnerable targets of this municipal

policy. Law enforcement officers are trained to know that youth

are inherently more suggestible, susceptible to manipulation,

and frequently lack the ability to fully understand – let alone

assert – their rights during an interrogation. As a matter of


                                       22
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 23 of 40 PageID #:23



widespread custom and practice, CPD officers, including but not

limited to the Defendant Officers, exploited the vulnerability

and suggestibility of the youth in their custody in order to

obtain false confessions and close open cases. CPD detectives

systematically denied juvenile and teenage suspects access to

their guardians and to counsel, fed them details of the crime,

made false promises of leniency, and generally subjected these

youth to immense physical and psychological pressure. This

practice is aided, perpetuated, and enhanced by the Chicago

Police Department’s policy and practice of using so-called

“youth officers” to assist in coercion of juveniles during

interrogations as set forth more fully in this Complaint.

     73.   Consistent with the municipal policy and practice

described in the preceding paragraph, members of the Department,

including but not limited to the Defendant Officers,

systematically suppressed evidence pertaining to these

fabricated and coerced statements, both from the Cook County

State’s Attorney’s Office and from criminal defendants.

     74.   As a matter of both policy and practice, municipal

policy makers and Department supervisors condoned and

facilitated a code of silence within the Chicago Police

Department.    In accordance with this code, Department detectives

refused to report and otherwise lied about misconduct committed



                                       23
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 24 of 40 PageID #:24



by their colleagues, including the misconduct at issue in this

case.

     75.   The policy and practice of the City of Chicago is so

well-established that it has important ramifications for

misconduct in the Felony Review Unit (“FRU”) of the Cook County

State’s Attorney’s Office, which includes young and/or new

attorneys who, rather than work in courtrooms, are part of the

investigation in Department Detective Divisions and work

alongside police officers. As a consequence, the misconduct and

coordination between the Defendant Officers and ASA Defendant

during the investigation of the shooting at issue in this case

was not unique or isolated. Instead, members of the FRU as a

matter of widespread custom and practice, routinely facilitate

and cooperate in fabricating and coercing confessions from

suspects in the custody of the Chicago Police Department and

then fail to disclose exculpatory evidence to attorneys in their

own Trial Division.

     76.   The manner in which the CCSAO staffs the Felony Review

Unit also reinforces systemic and symbiotic misconduct for years

to come. In particular, the CCSAO typically staffs the FRU with

new, young prosecutors. Those prosecutors are quickly taught

that they have to be “team players” and go along with the

actions of the CPD Detectives, even if their actions involve

misconduct. The FRU attorneys know that their time in the unit

                                       24
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 25 of 40 PageID #:25



has the potential to “make or break” their careers, giving them

an incentive to go along with the Detectives, because

performance in the FRU was a stepping stone to getting to the

Trial Division of the SAO.

     77.   The FRU attorneys are also taught that, through

pressure from Department officers and their own supervisors,

that they had to approve Detectives’ charges even if they did

not believe there was enough evidence, because standing in the

way could be an impediment to getting into the Trial Division

and because they would be punished by their supervisors for

resisting not being “team players.” Then, by the time young

prosecutors get into the Trial Division, who need to secure

convictions to get promoted, prosecutors have little opportunity

or incentive to expose police misconduct, even when they see it,

because doing so will make police officers unwilling to serve as

witnesses in their cases because they are not “team players.”

     78.   As a matter of both policy and practice, municipal

policy makers and department supervisors condoned and

facilitated a code of silence within the Chicago Police

Department. In accordance with this code, Chicago Police

Detectives refused to report and otherwise lied about misconduct

committed by their colleagues, including the misconduct at issue

in this case. The Code of Silence is so pervasive that, as in



                                       25
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 26 of 40 PageID #:26



this case, it often involves other law enforcement officers and

agencies, like the Felony Review Unit.

     79.   As a result of the City of Chicago’s established

practice of not tracking and identifying police officers who are

repeatedly accused of the same kinds of serious misconduct;

failing to investigate cases in which the police are implicated

in obtaining coerced and false statements, as well as wrongful

charges and convictions; failing to discipline officers accused

of this unlawful conduct; and facilitating a code of silence

within the Department, Chicago police officers (including the

Defendant Officers here) have come to believe that they may

violate the civil rights of members of the public and cause

innocent persons to be charged with serious crimes without fear

of adverse consequences.

     80.   The City’s failure to train, supervise, and discipline

its officers effectively condones, ratifies, and sanctions the

kind of misconduct that the Defendant Officers committed against

Plaintiff in this case.       Constitutional violations such as those

that occurred in this case are encouraged and facilitated as a

result of the City’s practices and de facto policies, as alleged

above.

     81.   The City of Chicago and officials within the

Department failed to act to remedy the abuses described in the

preceding paragraphs, despite actual knowledge of the pattern of

                                       26
      Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 27 of 40 PageID #:27



misconduct.       They thereby perpetuated the unlawful practices and

ensured that no action would be taken (independent of the

judicial process) to remedy Plaintiff’s ongoing injuries.

        82.   The policies and practices described in the foregoing

paragraphs were consciously approved by City of Chicago

policymakers who were deliberately indifferent to the violations

of constitutional rights described herein.

                               Plaintiff’s Damages

        83.   Plaintiff was sentenced to thirty years in prison for

crimes that he did not commit. He served 15 years in prison

during the most formative years of his life: from age 15 to age

30.

        84.   The emotional pain and suffering caused by losing

these formative years has been substantial. Plaintiff was taken

from his family when he was just a teenager.                During his

incarceration, he was stripped of the various pleasures of basic

human experience, from the simplest to the most important, which

all free people enjoy as a matter of right. He missed out on the

ability to graduate from high school with his friends, to share

holidays, births, funerals, and other life events with loved

ones, the opportunity to have girlfriends, to fall in love, to

marry, and to pursue a career, and the fundamental freedom to

live one’s life as an autonomous human being.                Several relatives

died while he was incarcerated, including, most painfully, his

                                          27
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 28 of 40 PageID #:28



oldest brother. Plaintiff was denied the opportunity to attend

their funerals, and continues to struggle to find a means to

grieve.

     85.   Plaintiff’s whole life was turned upside down without

any warning. His childhood and young adulthood was consumed by

the horror of his wrongful imprisonment. During his long

wrongful imprisonment, Plaintiff was detained in harsh and

dangerous conditions in prisons. He suffered extreme physical

and emotional harm from witnessing violence against other young

inmates including beatings, shootings, and even death.

     86.   Indeed, at one point, not believing he could stand it

anymore, Plaintiff tried to take his life. Thankfully he was not

successful, but the attempt itself underscores the absolute

despair he experienced growing up wrongfully convicted inside

the prison walls.

     87.   As a result of the foregoing, Plaintiff has suffered

tremendous damage, including but not limited to physical harm,

mental suffering, and loss of a normal life, all proximately

caused by Defendants’ misconduct.

                       COUNT I – 42 U.S.C. § 1983
                        Violation of Due Process

     88.   Each paragraph of this Complaint is incorporated as if

restated fully herein.




                                       28
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 29 of 40 PageID #:29



     89.    As described more fully above, all of the Defendants,

while acting individually, jointly, and/or in conspiracy, as

well as under color of law and within the scope of their

employment, deprived Plaintiff of his constitutional right to a

fair trial.

     90.    In the manner described more fully above, the

Defendant Officers, individually, jointly, and/or in concert and

in conspiracy, fabricated false reports and other evidence,

deliberately withheld material exculpatory and impeachment

evidence, and destroyed and/or intentionally lost material

evidence. In doing so, the Defendants violated their clearly

established duties to report all material exculpatory and

impeachment information to prosecutors and to preserve material

evidence.

     91.    The destruction or loss of evidence was done in bad

faith, and/or was done so that Plaintiff could not present

material exculpatory and impeachment evidence at trial.

     92.    Absent Defendants’ misconduct, the prosecution of

Plaintiff could not and would not have been pursued, and

Plaintiff would not have been convicted.

     93.    The Defendants’ misconduct directly and proximately

resulted in the unjust and wrongful criminal conviction of

Plaintiff and his continuing wrongful imprisonment, thereby

denying him his constitutional right to a fair trial, in

                                       29
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 30 of 40 PageID #:30



violation of the Due Process Clause of the United States

Constitution.

     94.   As a direct and proximate result of this violation of

his constitutional right to a fair trial, Plaintiff suffered

injuries, including but not limited to loss of liberty, physical

sickness and injury, and emotional distress.

     95.   The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with malice and

willful indifference to Plaintiff’s clearly established

constitutional rights.

                       COUNT II – 42 U.S.C. § 1983
                           Failure to Intervene

     96.   Each paragraph of this Complaint is incorporated as if

restated fully herein.

     97.   In the manner described above, by their conduct and

under color of law, during the constitutional violations

described herein, one or more of the Defendants stood by without

intervening to prevent the violation of Plaintiff’s

constitutional rights, even though they had the opportunity to

do so.

     98.   As a direct and proximate result of the Defendants’

failure to intervene to prevent the violation of Plaintiff’s

constitutional rights, Plaintiff suffered injuries, including

but not limited to loss of liberty, physical sickness and


                                       30
      Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 31 of 40 PageID #:31



injury, and emotional distress. These Defendants had a

reasonable opportunity to prevent this harm, but failed to do

so.

        99.   The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with malice and

willful indifference to Plaintiff’s clearly established

constitutional rights.

                         COUNT III – 42 U.S.C. § 1983
                       Detention without Probable Cause

        100. Each of the Paragraphs of this Complaint is

incorporated as if restated fully herein.

        101. Defendants caused Plaintiff to be unreasonably seized

and further caused Plaintiff to be improperly subjected without

probable cause. This detention resulted in injury.

        102. Defendants accused Plaintiff of criminal activity

knowing those accusations to be without genuine probable cause,

and they made statements to prosecutors with the intent of

exerting influence to institute and continue Plaintiff’s

detention.

        103. Statements of the Defendants regarding Plaintiff’s

alleged culpability were made with knowledge that said

statements were false and perjured. In so doing, the Defendant

Officers fabricated evidence, withheld exculpatory information,

and destroyed and/or lost material and exculpatory evidence.


                                          31
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 32 of 40 PageID #:32



     104. The misconduct in this Count violated Plaintiff’s

rights under the Fourth Amendment and Manuel v. Joliet.

     105. The misconduct described in this Court was undertaken

with malice, willfulness, and reckless indifference.

     106. The misconduct described in this Count was undertaken

pursuant to the City’s policy and practice in the manner more

fully described above.

     107. As a result of this misconduct, Plaintiff sustained,

and continues to sustain, injuries including physical injury and

sickness, and emotional pain and suffering.

                     COUNT IV – 42 U.S.C. § 1983
             Conspiracy to Deprive Constitutional Rights

     108. Each paragraph of this Complaint is incorporated as if

restated fully herein.

     109. After the shooting at issue in this case, Defendants,

acting within the scope of their employment and under color of

law, agreed among themselves and with other individuals to act

in concert in order to deprive Plaintiff of his constitutional

rights, including his rights to due process and to a fair trial,

all as described in the various paragraphs of this Complaint.

     110. Additionally, before and after Plaintiff’s conviction,

the Defendants further conspired to deprive Plaintiff of

exculpatory information to which he was lawfully entitled and




                                       32
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 33 of 40 PageID #:33



which would have led either to his not being charged, his

acquittal, or his more timely exoneration.

     111. In this manner, the Defendants, acting in concert with

other unknown co-conspirators, conspired by concerted action to

accomplish an unlawful purpose by unlawful means.

     112. In furtherance of the conspiracy, each of the co-

conspirators engaged in and facilitated numerous overt acts,

including but not limited to those set forth above – such as

fabricating evidence, withholding exculpatory evidence, coercing

false statements, and committing perjury during hearings and

trials – and was an otherwise willful participant in joint

activity.

     113. As a direct and proximate result of the illicit prior

agreement and actions in furtherance of the conspiracy

referenced above, Plaintiff’s rights were violated, and he

suffered injuries, including but not limited to loss of liberty,

physical sickness, and emotional distress.

     114. The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with malice,

willfulness, and deliberate indifference to Plaintiff’s rights.

                       COUNT V – 42 U.S.C. § 1983
                           Municipal Liability

     115. Each paragraph of this Complaint is incorporated as if

restated fully herein.


                                       33
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 34 of 40 PageID #:34



     116. The actions of all the individual Defendant Officers

were undertaken pursuant to policies and practices of the

Department, described above, which were ratified by policymakers

for the City of Chicago with final policymaking authority.

These policies and practices included but were not limited to

the failure to adequately train, supervise, and discipline

officers who engaged in the alleged constitutional violations,

as set forth in greater detail above.

     117. The policies and practices described in this Count

were maintained and implemented by the City of Chicago with

deliberate indifference to Plaintiff’s constitutional rights.

     118. As a direct and proximate result of the City’s

actions, Plaintiff’s constitutional rights were violated and he

suffered injuries and damages, as set forth in this Complaint.

     119. The City of Chicago is therefore liable for the

misconduct committed by the Defendant Officers.

                       COUNT VI – State Law Claim
                          Malicious Prosecution

     120. Each paragraph of this Complaint is incorporated as if

restated fully herein.

     121. Defendants accused Plaintiff of criminal activity

knowing those accusations to be without genuine probable cause,

and they made statements to prosecutors with the intent of




                                       34
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 35 of 40 PageID #:35



exerting influence and to institute and continue the judicial

proceedings.

     122. Defendants caused Plaintiff to be improperly subjected

to judicial proceedings for which there was no probable cause.

These judicial proceedings were instituted and continued

maliciously, resulting in injury.

     123. Statements of the Defendants regarding Plaintiff’s

alleged culpability were made with knowledge that said

statements were false and perjured. The Defendant Officers also

fabricated evidence, coerced false inculpatory statements from

Plaintiff’s co-defendant and witnesses, withheld exculpatory

evidence that would have demonstrated Plaintiff’s absolute

innocence, and destroyed material and/or exculpatory evidence.

The Defendants were aware that, as described more fully above,

no true or reliable evidence implicated Plaintiff in the

shooting at issue in this case.

     124. Defendants intentionally withheld from and

misrepresented to prosecutors facts that further vitiated

probable cause against Plaintiff, as set forth above, and failed

to investigate evidence which would have led to the actual

perpetrator. Defendants withheld the facts of their manipulation

and the resulting fabrications from Plaintiff.




                                       35
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 36 of 40 PageID #:36



     125. The misconduct described in this Count was undertaken

intentionally, with malice, willfulness, and reckless

indifference to the rights of others.

     126. On November 6, 2017, the prosecution terminated in

Plaintiff’s favor when his conviction was vacated and all

charges against him were dismissed.

     127. As a direct and proximate result of this misconduct,

Plaintiff sustained, and continues to sustain, injuries as set

forth above, including physical sickness and injury, and

emotional distress.

                     COUNT VII – State Law Claim
            Intentional Infliction of Emotional Distress

     128. Each paragraph of this Complaint is incorporated as if

restated fully herein.

     129. The acts and conduct of the Defendants as set forth

above were extreme and outrageous. Defendants’ actions were

rooted in an abuse of power or authority, and they were

undertaken with intent to cause, or were in reckless disregard

of the probability that their conduct would cause, severe

emotional distress to Plaintiff, as is more fully alleged above.

     130. As a direct and proximate result of the Defendants’

actions, Plaintiff suffered and continues to suffer physical

sickness and severe emotional distress.

                      COUNT VIII – State Law Claim
                            Civil Conspiracy

                                       36
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 37 of 40 PageID #:37



     131. Each paragraph of this Complaint is incorporated as if

restated fully herein.

     132. As described more fully in the preceding paragraphs,

the Defendants, acting in concert with other known and unknown

co-conspirators, conspired by concerted action to accomplish an

unlawful purpose by unlawful means.

     133. In furtherance of the conspiracy, the Defendants

committed overt acts and were otherwise willful participants in

joint activity including, but not limited to, the malicious

prosecution of Plaintiff and the intentional infliction of

emotional distress upon him.

     134. The misconduct described in this Count was undertaken

intentionally, with malice, willfulness, and reckless

indifference to the rights of others.

     135. As a direct and proximate result of the Defendants’

conspiracy, Plaintiff suffered damages, including physical

sickness and severe emotional distress, as is more fully alleged

above.

                       COUNT IX – State Law Claim
                           Respondeat Superior

     136. Each paragraph of this Complaint is incorporated as if

restated fully herein.

     137. In committing the acts alleged in the preceding

paragraphs, each of the Defendant Officers were members of, and


                                       37
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 38 of 40 PageID #:38



agents of, the DEPARTMENT, acting at all relevant times within

the scope of their employment and under color of law.

     138. Defendant City of Chicago is liable as principals for

all torts committed by its agents.

     139. In committing the acts alleged in the preceding

paragraphs, Defendant Jefferson was a member of, and agent of,

the Cook County State’s Attorney’s Office, acting at all

relevant times within the scope of her employment and under

color of law.

     140. Defendant Cook County is liable as principal for all

torts committed by its agents.

                        COUNT X – State Law Claim
                             Indemnification

     141. Each paragraph of this Complaint is incorporated as if

restated fully herein.

     142. Illinois law provides that public entities are

directed to pay any tort judgment for compensatory damages for

which employees are liable within the scope of their employment

activities.

     143. The Defendant Officers are or were employees of the

Chicago Police Department, who acted within the scope of their

employment in committing the misconduct described herein.

     144. Defendant Cook County was at all times material to

this complaint the employer of Defendant Jefferson, and is


                                       38
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 39 of 40 PageID #:39



therefore responsible for any judgment entered against Defendant

Jefferson and for any judgment entered against her during said

employment with the County, making the County a necessary party

to this complaint.

     WHEREFORE, Plaintiff, KEHINDA MITCHELL, respectfully

requests that this Court enter judgment in his favor and against

Defendants Chicago Police Detectives MICHAEL MCDERMOTT, JACK

WILKINS, ANDY JONES, K. GLYNN, and JACK WILKINS, Youth Officer

NAPOLEON STEVENSON, and Officer K. GROSS, Cook County Assistant

State’s Attorney SHARON JEFFERSON, THE CITY OF CHICAGO, COOK

COUNTY, ILLINOIS, and Unknown Current or Employees of the City

Of Chicago, awarding compensatory damages, attorneys’ fees, and

costs against each Defendant, and punitive damages against each

of the individual Defendants, as well as any other relief this

Court deems appropriate.

                                 JURY DEMAND

     Plaintiff hereby demands a trial by jury pursuant to

Federal Rule of Civil Procedure 38(b) on all issues so triable.

                              Respectfully submitted,

                              /s/    Danielle Hamilton



Jon Loevy
Tara Thompson
Gayle Horn
Danielle Hamilton
LOEVY & LOEVY

                                       39
   Case: 1:18-cv-07357 Document #: 1 Filed: 11/05/18 Page 40 of 40 PageID #:40



311 N. Aberdeen St., 3rd Fl.
Chicago, IL 60607
P: (312) 243-5900
F: (312) 243-5902




                                       40
